DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 1, line 8, the term “drivinfg” has been change to – driving –. 
In claim 6, line 2, “the seabed” has been changed to – a seabed –. 
In claim 6, line 3, the letter “a” before “and” has been deleted. 

Reasons for Allowance
Claims 1-2 and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record discloses a method for foundation of a transformer platform having at least four piles , in which precisely one pile driver is brought to a location, the pile driver is supported on a seabed by means of extendable supporting legs, driving jigs are attached to the pile driver, the piles are inserted through the associated driving jigs, the piles are successively driven into the seabed, upper ends of the piles driven into the seabed are arranged level with or above the associated driving jig, the supporting legs of the pile driver are retracted and the pile driver together with the retracted supporting legs is moved away from the location, and an upper . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CARIB A OQUENDO/Primary Examiner, Art Unit 3678